Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is a Non-Final Office Action in response to applicant’s filing on March 08, 2019.
Claims 1-20 are pending.
Information Disclosure Statement

The information disclosure statement (IDS) submitted on March 08, 2019. The submission is in
compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is
being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
The reference number 118 is not specified in the specification; see Fig. 1.
The reference number 206 “TANH” is not Specified in the specification; see Fig. 2.
The reference number 18 “storage system” is not consistent with the specification; see Fig.7.
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 8-9, 17 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 8 and 9 recite the limitation “the trained neural network” in line 2. It is unclear if the limitation “the trained neural network” is referring to “an artificial neural network” or other neural networks. For examination purposes “the trained neural network” will be treated as “an artificial neural network”. Therefore, the examiner suggests to clarify the limitations.

Claim 17 recites the limitation “the trained neural network” in line 1. It is unclear if the limitation “the trained neural network” is referring to “an artificial neural network” or other neural networks. For examination purposes “the trained neural network” will be treated as “an artificial neural network”. Therefore, the examiner suggests to clarify the limitations.




Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 8-15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2015/0074023 A1) in view of Srinivasa et al. (US 2006/0106797 A1).
In regards to claim 1, Gu discloses a computer-implemented method comprising: 
receiving data associated with performances of microservices functioning in a distributed computing environment (Gu, Para. 0029, the UBL system 18 receives a set of unlabeled training data (step 31) and Para. 0008 a method of predicting performance anomalies in a first computer machine in a distributed computing infrastructure with a second computer machine); 
clustering the data into clusters by executing an unsupervised machine learning algorithm (Gu, Fig. 6 and Para. 0035, the UBL system 18 classifies a real-time input measurement vector as anomalous, if it is mapped to a neuron with a neighborhood area size that is greater than or equal to the threshold (step 65)); 

Gu fails to disclose based on time series data of the representative data associated with the plurality of the clusters, performing a causal extraction; constructing a causal graph based on the causal extraction and the plurality of the clusters; embedding the causal graph into vector space; and based on the embedded vector space, training an artificial neural network model for managing the distributed computing environment.
However, Srinivasa teaches based on time series data of the representative data associated with the plurality of the clusters, performing a causal extraction (Srinivasa, Para. 0072, agglomerative clustering and dynamic class allocation may be implemented to provide classes which overlap, e.g., 0-15 min., 10-60 min., 40 min or greater. These classes may be appropriate for some features extracted from the input data series; note some features extracted can be interpret as causal extraction); constructing a causal graph based on the causal extraction and the plurality of the clusters (Srinivasa, Fig. 2, Para. 0056, a histogram of the downtimes within the data set for a given fault is constructed by choosing fixed class boundaries with a respective size (e.g., the class size of 2 hours in FIG. 2)); embedding the causal graph into vector space (Srinivasa, Fig. 10, Item 1012 and Para 0084, These approaches to pattern extraction may be based for example on a sub-band decomposition or other technique that employs eigenfunctions or other orthogonal base representation to decompose or project the high dimensional space of the temporal data series (or a subseries thereof) into a smaller set of representative vector generating functions); and based on the embedded vector space, training an artificial neural network model for managing the distributed computing environment (Srinivasa, Fig. 10, Para. 0089, At 1016, the neural network is trained during the training period to learn the extracted temporal patterns and make predictions). Gu and Srinivasa are both considered to be analogues to the claimed invention because they are in the same field of anomaly detection in a distributed computing environment. 

In regards to claim 2, the combination of Gu and Srinivasa teach the computer-implemented method of claim 1, wherein the artificial neural network model is trained to predict an anomaly in the distributed computing environment (Gu, Para 0034, the UBL system 18 selects neuron 1 as the currently trained neuron because it has the smallest Euclidean distance to the input measurement vector 54. The UBL system 18 updates the weight vector of neuron 1. In this exemplary iteration: r=1, L=1, and N=1/4. Accordingly, the UBL system 18 updates the weight vectors of neurons 2, 4, and 5 as they are in the neighborhood of neuron 1).  
In regards to claim 3, the combination of Gu and Srinivasa teach the computer-implemented method of claim 1, wherein the artificial neural network model is trained to predict resource usage of the microservices (Gu, Para 0026, Production distributed infrastructures typically have less than 100% resource utilization. The UBL system 18 utilizes these residual resources to perform behavior learning as 
In regards to claim 4, the combination of Gu and Srinivasa teach the computer-implemented method of claim 1, wherein the representative data comprises a centroid of the cluster, and the causal extraction comprises granger causality (Srinivasa, Fig. 13 and Para. 0105, The centroid of the ring forms the attractor 1310 for P(t). The future location of the trajectory is predictable from the present and past observations of the phase space representation). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of Srinivasa to include the representative data comprises a centroid of the cluster, and the causal extraction comprises granger causality (Srinivasa, Fig. 13 and Para. 0105). Doing so would aid predicting the future location of the trajectory is from the present and past observations of the phase space representation (Srinivasa, Para. 0105). 
In regards to claim 5, the combination of Gu and Srinivasa teach the computer-implemented method of claim 1, wherein the embedding the causal graph embeds the time series data into the vector space (Srinivasa, Fig. 10, Item 1012 and Para 0084, These approaches to pattern extraction may be based for example on a sub-band decomposition or other technique that employs eigenfunctions or other orthogonal base representation to decompose or project the high dimensional space of the temporal data series (or a subseries thereof) into a smaller set of representative vector generating functions). 
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of Srinivasa to include wherein the embedding the causal graph embeds the time series data into the vector space (Srinivasa, Fig. 10, Item 1012 and Para 0084). Doing so would aid occurring the processing of time series data between the inner and outer layers in an iterative fashion until the convergence criterion of maximizing the prediction accuracy at a minimal false alarm setting is obtained. (Srinivasa, Para. 0092). 

In regards to claim 9, the combination of Gu and Srinivasa teach the computer-implemented method of claim 1, further comprising: based on executing the trained neural network, automatically provisioning additional resource to the distributed computing environment (Gu, Para. 0004, IaaS cloud systems allow users to lease computing resources in a pay-as-you-go fashion).  
In regards to claim 10, the combination of Gu and Srinivasa teach the computer-implemented method of claim 1, further comprising: detecting a change in the causal graph built over time, and based on the change, determining whether a microservice is anomalous (Gu, Fig. 0007 and Para. 0036, performance anomalies, such as long service level objective (“SLO”) time violations, in distributed infrastructures often manifest as anomalous changes in system-level metrics).  
In regards to claim 11, Gu discloses system, comprising: at least one hardware processor; a memory device coupled with at least one hardware processor; the at least one hardware processor operable to:

Gu fails to disclose based on time series data of the representative data associated with the plurality of the clusters, perform a causal extraction; construct a causal graph based on the causal extraction and the plurality of the clusters; embed the causal graph into vector space; and based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment.
However, Srinivasa teaches based on time series data of the representative data associated with the plurality of the clusters, perform a causal extraction (Srinivasa, Para. 0072, agglomerative clustering and dynamic class allocation may be implemented to provide classes which overlap, e.g., 0-15 min., 10-60 min., 40 min or greater. These classes may be appropriate for some features extracted from the input data series); construct a causal graph based on the causal extraction and the plurality of the clusters (Srinivasa, Fig. 2, Para. 0056, a histogram of the downtimes within the data set for a given fault is constructed by choosing fixed class boundaries with a respective size (e.g., the class size of 2 hours in FIG. 2)); embed the causal graph into vector space (Srinivasa, Fig. 10, Item 1012 and Para 0084, These approaches to pattern extraction may be based for example on a sub-band decomposition or other technique that employs eigenfunctions or other orthogonal base representation to decompose or project 
In regards to claim 12, the combination of Gu and Srinivasa teach the system of claim 11, wherein the artificial neural network model is trained to predict an anomaly in the distributed computing environment (Gu, Para 0034, the UBL system 18 selects neuron 1 as the currently trained neuron because it has the smallest Euclidean distance to the input measurement vector 54. The UBL system 18 updates the weight vector of neuron 1. In this exemplary iteration: r=1, L=1, and N=1/4. Accordingly, the UBL system 18 updates the weight vectors of neurons 2, 4, and 5 as they are in the neighborhood of neuron 1). 
In regards to claim 13, the combination of Gu and Srinivasa teach the system of claim 11, wherein the artificial neural network model is trained to predict resource usage of the microservices (Gu, Para 0026, Production distributed infrastructures typically have less than 100% resource utilization. The UBL system 18 utilizes these residual resources to perform behavior learning as background tasks that are co-located with different application VMs (e.g., foreground tasks) on distributed hosts). 

In regards to claim 15, the combination of Gu and Srinivasa teach the system of claim 11, wherein the time series data is embedded into the vector space (Srinivasa, Fig. 10, Item 1012 and Para 0084, These approaches to pattern extraction may be based for example on a sub-band decomposition or other technique that employs eigenfunctions or other orthogonal base representation to decompose or project the high dimensional space of the temporal data series (or a subseries thereof) into a smaller set of representative vector generating functions). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of Srinivasa to include wherein the embedding the causal graph embeds the time series data into the vector space (Srinivasa, Fig. 10, Item 1012 and Para 0084). Doing so would aid occurring the processing of time series data between the inner and outer layers in an iterative fashion until the convergence criterion of maximizing the prediction accuracy at a minimal false alarm setting is obtained. (Srinivasa, Para. 0092).  
In regards to claim 17, the combination of Gu and Srinivasa teach the system of claim 11, wherein based on executing the trained neural network, a microservice determined to be anomalous is automatically stopped (Srinivasa, Para. 0013, in a large plant, when one machine halts, its entire station or 
In regards to claim 18, Gu discloses A computer program product comprising a computer readable storage medium having program instructions embodied therewith, the program instructions executable by a device to cause the device to: receive data associated with performances of microservices functioning in a distributed computing environment (Gu, Para. 0029, the UBL system 18 receives a set of unlabeled training data (step 31) and Para. 0008 a method of predicting performance anomalies in a first computer machine in a distributed computing infrastructure with a second computer machine); cluster the data into clusters by executing an unsupervised machine learning algorithm (Gu, Fig. 6 and Para. 0035, the UBL system 18 classifies a real-time input measurement vector as anomalous, if it is mapped to a neuron with a neighborhood area size that is greater than or equal to the threshold (step 65)); select a representative data from a cluster (Gu, Para. 0028, the UBL system 18 determines a model that represents normal system behavior of a VM), the selecting performed for a plurality of the clusters (Gu, Para. 0028, The UBL system 18 can dynamically induce a SOM for each VM of the virtualized distributed computing infrastructure 10 to capture the different VM behaviors);
Gu fails to disclose based on time series data of the representative data associated with the plurality of the clusters, perform a causal extraction; construct a causal graph based on the causal extraction and the plurality of the clusters; embed the causal graph into vector space; and based on the 
However, Srinivasa teaches based on time series data of the representative data associated with the plurality of the clusters, perform a causal extraction (Srinivasa, Para. 0072, agglomerative clustering and dynamic class allocation may be implemented to provide classes which overlap, e.g., 0-15 min., 10-60 min., 40 min or greater. These classes may be appropriate for some features extracted from the input data series); construct a causal graph based on the causal extraction and the plurality of the clusters (Srinivasa, Fig. 2, Para. 0056, a histogram of the downtimes within the data set for a given fault is constructed by choosing fixed class boundaries with a respective size (e.g., the class size of 2 hours in FIG. 2)); embed the causal graph into vector space (Srinivasa, Fig. 10, Item 1012 and Para 0084, These approaches to pattern extraction may be based for example on a sub-band decomposition or other technique that employs eigenfunctions or other orthogonal base representation to decompose or project the high dimensional space of the temporal data series (or a subseries thereof) into a smaller set of representative vector generating functions); and based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment (Srinivasa, Fig. 10, Para. 0089, At 1016, the neural network is trained during the training period to learn the extracted temporal patterns and make predictions). Gu and Srinivasa are both considered to be analogues to the claimed invention because they are in the same field of anomaly detection in a distributed computing environment.
Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of Srinivasa to include based on time series data of the representative data associated with the plurality of the clusters, perform a causal extraction (Srinivasa, Para. 0072); construct a causal graph based on the causal extraction and the plurality of the clusters (Srinivasa, Fig. 2, Para. 0056); embed the causal graph into vector space (Srinivasa, Fig. 10, Item 1012 and Para 0084); and based on the embedded vector space, train an artificial neural network model for managing the distributed computing environment (Srinivasa, Fig. 10, Para. 0089). Doing so would aid discovering useful patterns in data that are hidden and unknown 
In regards to claim 19, the combination of Gu and Srinivasa teach the computer program product of claim 18, wherein the artificial neural network model is trained to predict an anomaly in the distributed computing environment (Gu, Para 0034, the UBL system 18 selects neuron 1 as the currently trained neuron because it has the smallest Euclidean distance to the input measurement vector 54. The UBL system 18 updates the weight vector of neuron 1. In this exemplary iteration: r=1, L=1, and N=1/4. Accordingly, the UBL system 18 updates the weight vectors of neurons 2, 4, and 5 as they are in the neighborhood of neuron 1).
In regards to claim 20, the combination of Gu and Srinivasa teach the computer program product of claim 19, wherein based on executing the trained neural network, a microservice determined to be anomalous is automatically stopped (Srinivasa, Para. 0013, in a large plant, when one machine halts, its entire station or more stations may stop operating). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gu to incorporate the teachings of Srinivasa to include based on executing the trained neural network, automatically stopping a microservice determined to be anomalous (Srinivasa, Para. 0013). Doing so would aid predicting temporal patterns from time series data. Using an approach based on an integrated search algorithm, the temporal data mining disclosed herein integrates time sampling, time embedding, pattern extraction and pattern learning into a unified process to provide analysis of time series data (Srinivasa, Para. 0015).
Claims 6-7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gu et al. (US 2015/0074023 A1) in view of Srinivasa et al. (US 2006/0106797 A1), and further in view of Principe et al.  US 2016/0242690 A1.
 	In regards to claim 6, Gu in view of Srinivasa fail to teach the computer-implemented method of claim 1, wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels. However, Principe teaches wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (Principe, Fig. 6B and Para. 0126, patterns from neural electric potentials can be extracted using linear synthesis models for the multichannel time-varying signals). Gu, Srinivasa, and Principe are all considered to be analogous to the claimed invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu in view of Srinivasa to incorporate the teaching of Principe to include wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (Principe, Fig. 6B and Para. 0126). Doing so would aid to increases the decoding accuracy, identifies important dimensions of the neural response, and improves the ability of manifold learning techniques to visualize the data in a low-dimensional space (Principe, Para. 0472).
In regards to claim 7, the combination of Gu and Srinivasa further in view of Principe teach the computer-implemented method of claim 1, wherein the embedding the causal graph into vector space comprises creating a tensor based on spatial relationships of nodes in the causal graph (Principe, Para. 0314, Tensors can be built out of lower-order vectors, matrices, or tensors using an outer product; note outer product can be interpret as causal graph). Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu in view of Srinivasa to incorporate the teaching of Principe to include wherein the embedding the causal graph into vector space comprises creating a tensor based on spatial relationships of nodes in the causal 
In regards to claim 16, Gu in view of Srinivasa fail to teach the system of claim 11, wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels. However, Principe teaches wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (Principe, Fig. 6B and Para. 0126, patterns from neural electric potentials can be extracted using linear synthesis models for the multichannel time-varying signals). Gu, Srinivasa, and Principe are all considered to be analogous to the claimed invention because they are in the same field of anomaly detection in a distributed computing environment. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gu in view of Srinivasa to incorporate the teaching of Principe to include wherein the causal graph is represented as a tensor and the time series data associated with nodes of the causal graph are represented as channels (Principe, Fig. 6B and Para. 0126). Doing so would aid to increases the decoding accuracy, identifies important dimensions of the neural response, and improves the ability of manifold learning techniques to visualize the data in a low-dimensional space (Principe, Para. 0472).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. 
Yun et al. (US-20090126023-A1) teaches Apparatus and method for forecasting security threat level of 
network.
Any inquiry concerning this communication or earlier communications from the examiner should
be directed to GITA FARAMARZI whose telephone number is (571) 272-0248. The examiner can

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO
supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the
USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,
Jorge L. Ortiz-Criado can be reached on (571) 272-7624. The fax phone number for the organization
where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from
Patent Center. Unpublished application information in Patent Center is available to registered users. To
file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit
https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and
https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional
questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like
assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA)
or 571-272-1000.
/G.F./
Examiner, Art Unit 4132

/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496